MEMORANDUM **
Canuta Munoz Duarte, a native and citizen of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that Munoz Duarte failed to show exceptional and extremely unusual hardship. See MartinezRosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
To the extent Munoz Duarte challenges the propriety of the streamlining procedure in general or the BIA’s decision to streamline her appeal in particular, such challenges are foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851, 853 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited-to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.